      Case 3:20-cv-06018-LC-MJF Document 12 Filed 07/20/21 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

BERNARD J. NUNNALLY,

            Petitioner,

v.                                               Case No. 3:20-cv-6018-LC-MJF

MARK INCH,

            Respondent.
                                          /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated June 24, 2021. (Doc. 10). The parties were furnished a

copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of those portions to which an objection was made.

      Having considered the Report and Recommendation and all objections

thereto, I conclude that the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.    The Magistrate Judge’s Report and Recommendation (Doc. 10), is

adopted and incorporated by reference in this Order.

      2.    Respondent’s motion to dismiss (Doc. 8) is GRANTED.

                                   Page 1 of 2
      Case 3:20-cv-06018-LC-MJF Document 12 Filed 07/20/21 Page 2 of 2




      3.    The petition for writ of habeas corpus (Doc. 1), challenging the

judgment of conviction and sentence in State of Florida v. Bernard Jamill Nunnally,

Okaloosa County Circuit Court Case Nos. 2015-CF-1608 and 2015-CF-1609, is

DISMISSED WITH PREJUDICE as time barred.

      4.    A certificate of appealability is DENIED.

      5.    The clerk of court shall close this case file.

      DONE AND ORDERED this 20th day of July, 2021.




                                s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
